CORRECTED ORDER
The Disciplinary Review Board having on October 10,1995, filed with the Court its decision concluding that PAMELA N. TIGHE of UNION, who was admitted to the bar of this State in 1978, should be reprimanded for the negligent misappropriation of. client funds, in violation of RPC 1.15, and respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that PAMELA N. TIGHE is hereby reprimanded; and it is further
*305ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.